WHITNEY, J. (dissenting).
The clause to be construed is conceded to be what by intrinsic evidence it appears to be, namely, a part of the defendant’s printed form. Hence the special environment of the deceased ladies would be immaterial to the decision of the case, even if the record showed it. Whatever the clause means in this policy, it means in all the policies written upon the same form. By the same *690reasoning the will cases relied upon by appellant are not analogous. In each the special environment of the testator is one of the controlling elements of the decision. I agree entirely with Justice GUY in excluding them from consideration.
But it is evident that the construction given in his opinion, although consonant with the more obvious construction of the policy, is contrary to its intent, or rather, perhaps, to what the parties would have intended, if it had occurred to them to have any intent about it. It was intended that the money should go to the assured, or to her legal representatives, or to the beneficiary, but in no case to the legal representatives of the beneficiary. If a married couple should die together in such a catastrophe, without children, but each leaving a mother, nobody would suppose that either would prefer that his or her insurance should go to his or her mother-in-law; nor would an insurance company, desirous of putting out a popular form of. policy, put one out which would lead to such a result. Hence I think that we may safely assume that by the true intent of the policy the money should go to the husband of the deceased, and not to whoever may be the legal representatives of the other lady. If such a result can be reached by any tenable construction of the words of the policy, that construction should be adopted. I think that it can be done. The money is to “be payable to the beneficiary; * * * in the event of the prior death of such beneficiary, * * * then to the legal representatives of the assured.” The policy was not payable until after the death of the assured. The death of the beneficiary was prior to the date of pay-ability. The result reached is in accord with the dictum of Chase, J., in St. John v. Andrews Institute, 191 N. Y. 254, 275, 83 N. E. 981, and with the decisions in Paden v. Briscoe, 81 Tex. 563,1 Fuller v. Linzee, 135 Mass. 468, and other cases cited by him from the Reports of other states. He also approves the Special Term decision of Kenefick, J., in Southwell v. Gray, 35 Misc. Rep. 740, 745, 746, 72 N. Y. Supp. 342, which disapproves the cases relied upon by respondent here (Cowman v. Rogers, 73 Md. 403, 21 Atl. 64, 10 L. R. A. 550; United States Casualty Co. v. Kacer, 169 Mo. 301, 69 S. W. 370, 58 L. R. A. 436, 92 Am. St. Rep. 641):
The construction thus given to this policy is in accord with the general rules as to construction of contracts. 2 Kent, 554, quoted in Genet v. Delaware & Hudson Canal Co., 163 N. Y. 173, 179, 57 N. E. 297; Jackson v. Topping, 1 Wend. 388, 396, 19 Am. Dec. 515. The policy restricted its benefits to one “actually riding as a passenger in a place regularly provided for the transportation of passengers within a * * * steamboat * * * provided by a common carrier for passenger service only.” The steamboat company is a common carrier. True, this steamboat was specially chartered by an excursion party; but it was regularly provided for the transportation of passengers. It was not a freight boat, and it was regularly in the business of taking similar parties to either of two specified pleasure resorts.
For- these reasons, I dissent from the conclusion to which the court has come.

 17 S. W. 62.